Name: 89/630/EEC: Council Decision of 7 December 1989 on the common action to be taken by the Member States with respect to the adoption of a single world-wide high- definition television production standard by the Plenary Assembly of the International Radio Consultative Committee (CCIR) in 1990
 Type: Decision
 Subject Matter: NA;  EU institutions and European civil service;  communications;  technology and technical regulations
 Date Published: 1989-12-13

 Avis juridique important|31989D063089/630/EEC: Council Decision of 7 December 1989 on the common action to be taken by the Member States with respect to the adoption of a single world-wide high- definition television production standard by the Plenary Assembly of the International Radio Consultative Committee (CCIR) in 1990 Official Journal L 363 , 13/12/1989 P. 0030 - 0030 Finnish special edition: Chapter 13 Volume 19 P. 0121 Swedish special edition: Chapter 13 Volume 19 P. 0121 *****COUNCIL DECISION of 7 December 1989 on the common action to be taken by the Member States with respect to the adoption of a single world-wide high-definition television production standard by the Plenary Assembly of the International Radio Consultative Committee (CCIR) in 1990 (89/630/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 116 thereof, Having regard to the proposal from the Commission, Whereas high-definition television (HDTV) is of strategic importance for the European consumer electronics industry, its supporting industrial base, and for the European television and film industries; Whereas a single world-wide high-definition television standard for programme production and for the international exchange of programmes is urgently required for the development and commercialization of equipment and programme material; Whereas European industry has developed, within the Eureka framework, the relevant parameters for such a single world-wide production standard and prototype equipment built to this standard has been successfully demonstrated at the September 1988 Brighton International Broadcasting Convention; Whereas the European Council, at its December 1988 meeting in Rhodes, attached great importance to the promotion of the European HDTV system in the context of the Community's emerging audio-visual policy; Whereas Decision 89/337/EEC (1) sets as a Community objective the promotion of a single world standard for the production of HDTV programmes; Whereas the recommendation setting the basic parameter values for a single world-wide HDTV production standard will be prepared in particular at meetings of Study Group 11, in preparation for the Session in 1990 of the Plenary Assembly of the International Radio Consultative Committee (CCIR) which will attempt to adopt such a recommendation; Whereas the Community has the status of observer within the International Telecommunications Union (ITU) and participates in the activities of the CCIR; whereas it is nevertheless not in a position to participate in the adoption of the recommendation on HDTV by the CCIR; Whereas HDTV is of economic importance and whereas with regard to HDTV production standard proposals being to be considered, the action of the Member States within the CCIR must be coordinated, HAS DECIDED AS FOLLOWS: Sole Article 1. The common action to be taken by the Member States with respect to the adoption of a single world-wide high-definition television production standard by the Plenary Assembly of the International Radio Consultative Committee in 1990 shall be based on the proposal arising from the Eureka 95 project. 2. The common action shall be carried out, after consultation between representatives of the Member States and the Commission, at the meeting to be held to prepare the recommendation concerning a single world-wide high-definition television production standard to be adopted by the Plenary Assembly of the International Radio Consultative Committee. 3. If the consultations referred to in paragraph 2 do not lead to agreement, the points of disagreement shall if necessary be brought before Council bodies. Done at Brussels, 7 December 1989. For the Council The President P. QUILÃ S (1) OJ No L 142, 25. 5. 1989, p. 1.